Citation Nr: 1520776	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO. 13-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to February 1983 and from April 1983 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his December 2014 hearing that he is employed, and has not asserted that his employment is not substantially gainful. Therefore, TDIU has not been raised.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In his December 2014 testimony the Veteran stated he receives private treatment for his back disability through his private insurance and that these records would contain notations concerning prescribed bed rest, which is part of the rating criteria for back disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. As VA is on notice as to the presence of potentially relevant private treatment records, on remand the Veteran should be asked to submit or authorize for release any and all additional private treatment records relevant to his claimed back disability.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran indicated during his December 2014 hearing that his low back disability had worsened since his last examination. Specifically, the Veteran indicated that his flare-ups were more severe than noted in the VA examination report, in addition to endorsing decreased motion and pain. As there is an allegation of an increase in severity of the Veteran's low back disability since his last VA examination, the Board finds it must remand the claim for a new examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all sources of treatment for his lumbosacral spine disability.  He should also be asked to either submit or authorize for release all private treatment records associated with his claimed low back disability.  Appropriate action should be taken to obtain identified records.

2. After completion of the foregoing, schedule the Veteran for a VA examination of his lumbar spine. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. The examiner should describe the nature and extent of the Veteran's service-connected lumbar spine disorder.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

The examiner should also indicate whether the Veteran has any neurological abnormalities (other than the already service-connected bilateral lower extremity radiculopathy) associated with the lumbar spine disorder.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



